Order entered March 25, 2013




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-11-01229-CV

                             TOMMY HAMILTON, Appellant

                                           V.

                             ISABELLA BEZZERRA, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-08-12635

                                        ORDER
       Before the Court is appellant Tommy Hamilton’s Second Motion and Request for Bench

Warrant to Final Hearing. The motion is DENIED. This case is being submitted without oral

argument on April 2, 2013.




                                                /Jim Moseley/
                                                JIM MOSELEY
                                                PRESIDING JUSTICE